JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-13-00737-CV

              CRYOGENIC VESSEL ALTERNATIVES, INC., Appellant

                                           V.

               LILY AND YVETTE CONSTRUCTION, LLC, Appellee

  Appeal from the 253rd District Court of Chambers County. (Tr. Ct. CV-27397-A).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered January 15, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.